HEANEY, Circuit Judge,
concurring and dissenting.
I agree with the majority that the district court’s order is appealable, that the first amendment right of public access extends to the documents in question and that the district court docket entries should be unsealed. I do not agree, however, that release of the affidavits underlying the search warrants and other materials under seal would impede the ongoing investigation of alleged fraud and bribery in the Department of Defense and in the defense industry.
If the government would have the Court deny the first amendment and common law rights of access to judicial records in order to inhibit the disclosure of sensitive information, it is incumbent upon it to show that denial is necessitated by a compelling governmental interest and is narrowly tailored to serve that interest. See Press-Enterprise Co. v. Superior Court of California, 464 U.S. 501, 510, 104 S.Ct. 819, 824, 78 L.Ed.2d 629 (1984) (Pressman-Enterprise I) (quoting with favor, Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 606-07, 102 S.Ct. 2613, 2619-20, 73 L.Ed.2d 248 (1982)). That showing has not been made here. To the contrary, I believe that the affidavits may be released without jeopardizing the ongoing investigation. See Nixon v. Warner Communications, Inc., 435 U.S. 589, 98 S.Ct. 1306, 55 L.Ed.2d 570 (1978). Numerous search warrants and subpoenas have been served and the Director of the FBI has publicly stated that the investigation is nearing an end. Thus, it is probable that most of the targets have already been alerted to the fact that they are under investigation.
The newspapers of the nation have devoted extensive press coverage to the investigation and, particularly, to the roles of Melvyn R. Paisley, William M. Galvin and James E. Gaines within the defense contract and procurement business. The government has extensively briefed congressional committees on both the scope and the specific details of the investigation. As the majority recognizes, affidavits of James B. Lamb, special agent for the FBI, and Joanne T. Burns, which are entitled “Description of Mark C. Saunders and Premises to be Searched” and “Description of Joe Bradley and Premises to be Searched,” have been released to the public. Indeed, a strong argument can be made that all of those involved with the investigation, as targets or otherwise, know its details, and only the general public remains in the dark.
Thus, given the already substantial nonpublic dissemination of the information contained in the sealed material, the government’s interest served by maintaining the seal is minimal. In contrast with this minimal governmental interest, I note that the defense contract and procurement scandal in this country represents a public concern of great immediacy and magnitude. Knowledgeable United States Senators have reported that the amount of public funds involved reaches the hundreds of millions of dollars. Certainly the interest of the nation’s taxpayers is such that they are entitled to know the full details of the procurement fraud as soon as possible in order to intelligently act on the matter. Thus, the benefit to be gained by continuing secrecy is negligible as compared to the *577public benefit that would be gained by disclosure. Accordingly, I believe the district court accorded too little weight to the strong first amendment and common law presumption of access and to the educational and informational benefit which the public would derive from additional exposure to the subject materials. See generally United States v. Criden, 648 F.2d 814, 831 (3d Cir.1981).
Assuming for the sake of argument that a case can be made for withholding parts of the affidavits and assuming further that redaction of specific words and phrases is not practical, there still remains the requirement that the restriction on the information be narrowly tailored to serve the government’s interest. Yet, having reviewed the sealed documents, I see no reason the government’s interest would not be fully protected if the following numbered paragraphs from the “long” affidavit were released: 9-13,* inclusive; 14-30, inclusive; 54; 65; 132-141, inclusive; 144-148, inclusive; 154; and 157. Likewise, no argument can be made for retaining under seal the following additional paragraphs from the affidavit supporting the warrant issued In the Matter of the Search of Thomas Gunn: 9-13,* inclusive; 14-20, inclusive; and 65-69, inclusive. Finally, no purpose is served by retaining under seal the McDonnell Douglas Corporation Response re Motion to Unseal.1
APPENDIX I
(1) Melvin Paisley office, D.D.C.
(2) Melvin Paisley home, E.D.Va.
(3) Pratt and Whitney offices, D.D.C.
(4) Cubic offices, S.D.Ca.
(5) William Galvin home, D.D.C.
(6) William Galvin office, D.D.C.
(7) Victor Cohen home, D.Md.
(8) Richard Seelmeyer, D.Md.
(9) Loral offices, S.D.N.Y.
(10) Ken Brooke, E.D.Va.
(11) Victor Cohen office, E.D.Va.
(12) Unisys offices, D.Minn.
(13) Norden offices, D.Conn.
(14) Whittaker offices, W.D.Ark.
(15) Varían offices, N.D.Tex.
(16) Armtec offices, S.D.Fla.
(17) George Stone, E.D.Va.
(18) Mark Saunders, E.D.Va.
(19) Jim Gaines office, E.D.Va.
(20) John Roberts, E.D.Va.
(21) Scott Lamberth, W.D.Ark.
(22) Bill Parkin home, E.D.Va.
(23) Bill Sanda home, D.Md.
(24) Era offices, E.D.Va.
(25) Hazeltine offices, E.D.N.Y.
(26) Fred Lackner home/office, C.D.Ca.
(27) Litton offices, C.D.Ca.
(28) Teledyne offices, C.D.Ca.
(29) Northrop offices, C.D.Ca.
(30) Thomas Muldoon home/office, D.D.C.
(31) Sherman office, E.D.Va.
(32) Stuart Berlin office, E.D.Va.
(33) Bryant Ticket Services office, D.N.J.
(34) Kane Paper Company offices, E.D. N.Y.
(35) Unisys offices, E.D.N.Y.
(36) Charles Gardner, E.D.N.Y.
(37) James G. Neal, E.D.Va.
(38) Hazeltine offices, E.D.Va.
(39) William Parkin home/office, E.D.Va.
(40) James Rapinac home, D.Conn.
*578(41) Professional Payroll offices, E.D.Va.
(42) William Zuba home/office, M.D.Pa.
(43) Loral office, N.D.Ohio
(44) Safe Deposit Box 452, Riggs National Bank, D.D.C.

 Indicates information released in the Dallas affidavits.


. Proceeding on the assumption that there are findings adequate to support some restriction on access to the documents, alternatives to complete closure should be considered, and control should be asserted so as not to unwarrantedly abridge the acknowledged right of public access. Press-Enterprise I, 464 U.S. at 510-11, 104 S.Ct. at 824-825.
Pursuant to this court’s request, the government supplied a list of warrants related to the subject ongoing investigation. These warrants were executed in June and appear in Appendix I. Presumably, an updated list is available. I note that a New York Times article of July 7, 1988, lists most of these with a brief description of the companies, company officials, Pentagon officials, and consultants subjected to federal searches or served with subpoenas.